DETAILED ACTION
Status of the Application
1.	The Application filed September 30, 2021 is received.
2.	Claims 1 – 20 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Requirement for Material Information
4.	The Examiner has become aware of material documents that have not been included in any IDS submissions even though the Applicant has been aware of these references for a significant period of time.
37 CFR 1.56(a) requires that “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability”.
Specifically, Applicant has failed to disclose the existence of related applications now issued as U.S. Patents: 9,864,461, 10,088,947, 10,254,888, 10,488,996, 10,642,414, 11,009,987, 11,163,394, and 11,334,190.
Applicant has failed to disclose the references cited against these related applications / patents.  Each of these related applications / patents are material to the patentability of this application and need to be reviewed for double patenting.  Additionally, any references cited against these related patents may also be material to the patentability of this application for prior art purposes.

5.	Required Information: 37 CFR 1.105(a)(1)(viii) – In light of the above findings by the Examiner, Applicant is required to submit a list of every reference of which they are aware that is material to the patentability of the claimed invention, as defined by 37 CFR 1.56(b).  This requirement is being made in view of 37 CFR 1.56 and 1.105 in order to ensure that the most relevant prior art is fully considered.
Accordingly, each piece of information referred to above is required to properly proceed with the examination of this Application.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,163,394.
The scope of claims 1 – 20 of U.S. Patent No. 11,163,394 are almost identical to the scope of claims 1 – 20 of the present application.  The only discernible difference is that the present application recites a generic “array of sense electrodes [and drive electrodes]” and a “touch sensor”, respectively, instead of the more specific recitations of a “resistive touch sensor” and a “capacitive touch sensor”, respectively, as set forth in U.S. Patent No. 11,163,394.

8.	Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of each of U.S. Patent Nos. 10,008,947, 10,254,88, and 10,642,414.
For purposes of brevity, the specific rejections in view of each of these patents will not be set forth in this Office Action.  Instead, Applicant is reminded that U.S. Patents 10,008,947, 10,254,88, 10,642,414, and 11,163,394 have all been terminally disclaimed relative to one another as they stem from the same original application 15/470,669 and recite very similar subject matter.

9.	Claims 1, 5, 7 – 8, 17, and 19 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 [or 21] of each of U.S. Patent No. 11,009,987, 10,488,996, 11,334,190, and 9,864,461 in view of Al-Dahle et al. (U.S. Pub. 2016/0092015) in view of Hwang et al. (U.S. Pub. 2016/0062504) or Takeuchi et al. (U.S. Pub. 2014/0306901).
Regarding claims 1, 5, and 7 – 8, U.S. Patent Nos. 11,009,987, 10,488,996, 11,334,190, and 9,864,461 each include recitations throughout directed to sensing touch and pressure and forming touch images.  As set forth below, the combination of Al-Dahle et al. (U.S. Pub. 2016/0092015) and Takeuchi et al. (U.S. Pub. 2014/0306901) render the entirety of these claims obvious.  Accordingly, claims 1, 5, and 7 – 8 are rejectable in view of the combination of Al-Dahle, Takeuchi, and U.S. Patent No. 11,009,987, thus necessitating a double patenting rejection.
For purposes of brevity, the specific rejections in view of each of these patents will not be set forth in this Office Action.  However, since these related applications recite similar subject matter and the subject matter of each of these claims is rejected in view of prior art, that means that each of these claims is rejected under obviousness type double patenting.
Regarding claims 17 and 19 – 20, U.S. Patent No. 11,009,987 includes recitations throughout directed to sensing touch and pressure and forming touch images.  As set forth below, the combination of Al-Dahle et al. (U.S. Pub. 2016/0092015) and Takeuchi et al. (U.S. Pub. 2014/0306901) render the entirety of these claims obvious.  Accordingly, claims 1, 5, and 7 – 8 are rejectable in view of the combination of Al-Dahle, Takeuchi, and U.S. Patent No. 11,009,987, thus necessitating a double patenting rejection.
For purposes of brevity, the specific rejections in view of each of these patents will not be set forth in this Office Action.  However, since these related applications recite similar subject matter and the subject matter of each of these claims is rejected in view of prior art, that means that each of these claims is rejected under obviousness type double patenting.

Claim Rejections - 35 USC § 112(b)
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

11.	Claims 1 – 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the recitation in line 8 of “the array of sense electrode pairs” lacks proper antecedent basis.  No “electrode pairs” have been previously introduced into claim 1 before this recitation.  It is unclear whether this recitation was intended to introduce “electrode pairs” of whether this recitation was meant to require “the array of sense electrodes”.
For purposes of this Office Action, based on the recitations of claim 5, the above quoted recitation of claim 1 is interpreted as only referring to the “array of sense electrodes” while not requiring any “pairs”.
Regarding claim 9, the recitation in line 8 of “ sense electrode pairs. In” is indefinite.  It is a basic principle of patent law that a patent claim consists of only one single sentence.  The inclusion of a period “.” In line 9 violates this basic principle and renders this claim indefinite.
Regarding claims 2 – 10, these claims are rejected based on their dependence from claim 1.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Dahle et al. (U.S. Pub. 2016/0092015) in view of Hwang et al. (U.S. Pub. 2016/0062504).
Regarding claim 17, Al-Dahle teaches: a system comprising:
a substrate (FIG. 4; paragraph [0050]; flex substrate 426);
a tactile surface arranged over the substrate (FIG. 4; paragraph [0049]; cover 402 is a [tactile] surface on which touch inputs are applied.  Cover 402 is arranged over flex substrate 426);
a touch sensor arranged below the tactile surface (FIG. 4; paragraph [0049]; touch-sensor layer 410 is arranged below cover 402);
an array of sense electrodes arranged on the substrate (FIG. 4; paragraph [0043]; sense electrode layer 434 of a force sensor includes an array of electrodes and is arranged on flex substrate 426); and
a controller, coupled to the touch sensor and the array of sense electrodes (FIG. 8; paragraphs [0071]; processing unit 802 [controller] performs the operation of the device 100.  Processing unit 802 [controller] is connected to the touch sensor 820 [including touch-sensor layer 410] and force sensor 820 [including force sensor electrode layer 434) and configured to, during a first scan cycle (FIG. 7; during a single frame including touch interval 712):
read a first set of touch values over the tactile surface from the touch sensor (FIG. 7; paragraph [0067]; during touch interval 712, touch values are detected / read during pulsed periods 722a, 722b, and 722c);
read a first set of force values over the tactile surface from the array of sense electrodes (FIG. 7; paragraph [0068]; during touch interval 712, force values are detected / read during pulse periods 732a, 732b, and 732c);
interpret a first location of a first input over the tactile surface based on the first set of touch values (FIG. 7; paragraphs [0033], [0067]; an electrical response of the touch electrodes is measured to determine a location of an applied touch);
interpret a first force magnitude of the first input over the tactile surface based on the first set of force values (FIG. 7; paragraph [0059], [0068]; an electrical response of the force electrodes, and therefore an applied force, is measured).
Al-Dahle fails to explicitly disclose: the controller is configured to, during the first scan cycle: interpret a second location of a second input over the tactile surface based on the first set of touch values; and interpret a second force magnitude for the second input over the tactile surface based on the first set of force values.
However, Al-Dahle does disclose that the occurrence, location, and force of one or more touches is determined (paragraph [0063]).  The interpretation steps regarding the second location and the second force would be identical to the interpretation steps regarding the first location and the first force.
Accordingly, all that is missing in Al-Dahle is that the interpretation of the second location and second force occurs during the first scan cycle.  
In a related field of endeavor, Hwang discloses: a display that detects touch position and touch force of a user applied input (Abstract).
With regard to claim 1, Hwang teaches: the controller is configured to, during the first scan cycle: interpret a second location based on the first set of touch values and a second force based on the first set of force values (FIG. 11; paragraphs [0135]; touch position and touch force of a simultaneously applied multi-touch are detected).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Al-Dahle and Hwang to yield predictable results.  More specifically, the teachings of a device that detects the touch position and touch force of a user applied touch input during a single scan cycle and can detect multiple user applied touch inputs, as taught by Al-Dahle, are known.  Additionally, the teachings of a display device that detects the touch position and touch force of multiple simultaneously applied touch inputs, as taught by Hwang, are known as well.  The combination of the known teachings of Al-Dahle and Hwang would yield the predictable result of a device that detects the touch position and touch force of multiple simultaneously applied touch input during a single scan cycle.  In other words, it would have been obvious to implement the detection of multiple user applied touch inputs, as disclosed by Al-Dahle, during a single scan cycle, as evidenced by the simultaneous multi-touch detection of location and force by Hwang.  Such a combination merely fills in the gaps of Al-Dahle and transforming the suggestion as to the particular timing of the multiple touch inputs into an obvious teaching supported by the disclosure of Hwang.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Al-Dahle and Hwang to yield the aforementioned predictable results.wangHHlkjasdf


14.	Claims 1, 5, 7 – 8, and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Dahle in view of Hwang, as similarly applied above to claim 17, in view of Takeuchi et al. (U.S. Pub. 2014/0306901).
Regarding claim 1, Al-Dahle teaches: a system for detecting and characterizing touch inputs comprising:
a substrate (FIG. 4; paragraph [0050]; flex substrate 426);
an array of sense electrodes arranged on the substrate (FIG. 4; paragraph [0043]; sense electrode layer 434 of a force sensor includes an array of electrodes and is arranged on flex substrate 426);
a touch sensor arranged over the substrate (FIG. 4; paragraph [0049]; touch-sensor layer 410 is arranged over flex substrate 426); and
a controller coupled to the array of sense electrodes and the touch sensor (FIG. 8; paragraphs [0071]; processing unit 802 [controller] performs the operation of the device 100.  Processing unit 802 [controller] is connected to the touch sensor 820 [including touch-sensor layer 410] and force sensor 820 [including force sensor electrode layer 434) and configured to:
during a first scan period within a first sampling period, read a first set of force values from the array of sense electrode pairs (FIG. 7; paragraph [0068]; during pulse periods 732a, 732b, and 732c [first scan period] of touch interval 712 [first sampling period], force values are detected / read);
during a second scan period within the first sampling period, read a first set of touch values from the touch sensor (FIG. 7; paragraphs [0067], [0069]; during pulse periods 722a, 722b, and 722c [second scan period] of touch interval 712 [first sampling period], values are detected / read.  The “first scan period” and “second scan period” may be offset relative to one another so as to not overlap.  Accordingly, they may be distinct time periods within touch interval 712 [first sampling period]); and
Al-Dahle fails to explicitly disclose: transform the first set of force values and the first set of touch values into a touch image, the touch image representing locations and force magnitudes of a set of inputs over the substrate.
However, Takeuchi teaches: transform the first set of force values and the first set of touch values into a touch image, the touch image representing locations and force magnitudes of a set of inputs over the substrate (FIG. 4; paragraphs [0026], [0038]; a touch-image is generated having different gradients corresponding to different touch-pressures applied.  Such a touch image includes both a touch image and may include force / pressure magnitudes based on different gradients within the image).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Al-Dahle and Takeuchi to yield predictable results.  More specifically, the teachings of a device that detects the touch position and touch force of a user applied touch input during a single sampling period, as taught by Al-Dahle, are known.  Additionally, the teachings of a touch device that converts an applied touch to touch image including a location of the applied touch and force / pressure magnitudes based on different gradients within the image, as taught by Takeuchi, are known as well.  The combination of the known teachings of Al-Dahle and Takeuchi would yield the predictable result of a device that detects the touch position and touch force of an applied touch input during a single sampling period by converting sensor data into a touch image that identifies the touch position and identifies the touch force using different gradients within the image.  In other words, it would have been obvious to transform / convert the sensor data of an applied touch having a position and a force / pressure, as disclosed by Al-Dahle, into a touch image that includes information regarding touch position and touch force / pressure, as taught by Takeuchi.  Such a combination merely take the sensed information of Al-Dahle and transforms / converts it into a touch image, as disclosed by Takeuchi as a way to accurately detect touch information.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Al-Dahle and Takeuchi to yield the aforementioned predictable results.wangHHlkjasdf
Regarding claim 5, Al-Dahle teaches: further comprising an array of drive electrodes patterned across the substrate (FIG. 4; paragraph [0043]; drive electrode layer 432 includes an array of electrodes patterned across an orthogonal projection of the flex substrate 426);56 of 64SENS-M02-US5
wherein the array of sense electrodes and the array of drive electrodes define a first array of drive electrode and sense electrode pairs arranged on a region of the substrate (FIGS. 2, 4; paragraphs [0034], [0035], [0043]; force sensor may include electrode layer 432 and sense electrode layer 434 arranged on a single layer as illustrated in FIG. 2.  In such a configuration, each electrode 202 may be individually connected to either drive or sense circuitry.  Accordingly, it is suggested that utilizing the configuration of FIG. 2 would result in adjacent pairs of drive and sense electrodes 202); and
wherein the touch sensor:
defines a capacitive touch sensor (FIG. 4; paragraphs [0042], [0049]; touch-sensor layer 410 may be self-capacitive); and
comprises an array of capacitive electrode pairs arranged over and spanning the region of the substrate (FIGS. 2, 4; paragraphs [0034], [0042], [0049]; the self-capacitive touch sensor layer 410 may be implemented as sensor layer 200 having an array of electrodes 202.  Each set of two adjacent electrodes 202 would constitute a capacitive electrode pair).  
Regarding claim 7, Al-Dahle fails to explicitly disclose: wherein the control system is further configured to: transform the first set of force values into a force image representing force magnitudes of the set of inputs applied over the substrate during the first sampling period; transform the first set of touch values into a capacitance image representing locations and sizes of the set of inputs applied over the touch sensor during the first sampling period; and 57 of 64SENS-M02-US5merge the force image and the capacitance image into the touch image representing the set of inputs over the touch sensor during the first sampling period.
However, as set forth above with regard to claim 1, Takeuchi discloses that a touch-image is generated having different gradients corresponding to different touch-pressures applied.  Such a touch image includes both a touch image and may include force / pressure magnitudes based on different gradients within the image (FIG. 4; paragraphs [0026], [0038]).
When the teachings of Takeuchi of a touch image are incorporated into the device of Al-Dahle, the result would be a force image [different gradients of the image based on force] based on data read from electrode layers 432 and 434 and a touch image [position of the gradients of the image] based on data read from touch-sensor layer 410.  All that is required in this combination is converting the sensed signals of a user’s input of Al-Dahle to touch images for each of the components: touch and force.  Doing so would have been obvious in view of Takeuchi.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Al-Dahle and Takeuchi to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 8, Al-Dahle teaches: wherein the touch sensor comprises a capacitive touch sensor (FIG. 4; paragraphs [0042], [0049]; touch-sensor layer 410 may be self-capacitive).
Al-Dahle fails to explicitly disclose: wherein the control system is further configured to: transform the first set of force values into a first force magnitude of a first input applied over the substrate during the first sampling period; transform the first set of touch values into a capacitance image representing a first location and a first size of the first input applied over the touch sensor during the first sampling period; and merge the first force magnitude and the capacitance image to generate the touch image representing the first input over the substrate during the first sampling period.
However, as set forth above with regard to claim 1, Takeuchi discloses that a touch-image is generated having different gradients corresponding to different touch-pressures applied.  Such a touch image includes both a touch image and may include force / pressure magnitudes based on different gradients within the image (FIG. 4; paragraphs [0026], [0038]).
When the teachings of Takeuchi of a touch image are incorporated into the device of Al-Dahle, the result would be a touch image that includes force magnitude [different gradients of the image based on force] based on data read from electrode layers 432 and 434 and a touch position [position of the gradients of the image] based on data read from touch-sensor layer 410.  All that is required in this combination is converting the sensed signals of a user’s input of Al-Dahle to a touch image including touch and force components.  Doing so would have been obvious in view of Takeuchi.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Al-Dahle and Takeuchi to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 19, the combination of Al-Dahle and Takeuchi teaches: wherein the control system is further configured to: transform the first set of force values into a first force distribution representing local variations in force applied over the tactile surface by the first input (Al-Dahle; FIG. 4; paragraph [0059]; force sensor detects an applied force based on the degree of change in capacitance when a force is applied to the device.  When this is transformed / converted into a touch / force image in view of the teachings of Takeuchi, as set forth above with regard to claim 1, this touch / force image would include a force distribution that represents local variations in force applied over the surface using different gradients); and
derive the first force magnitude of the first input from the first force distribution (Takeuchi; FIG. 4; paragraphs [0026]; touch information such as position and force [when combined with Al-Dahle] are determined / detected using the touch-image).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Al-Dahle and Takeuchi to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 20, the combination of Al-Dahle and Takeuchi teaches: wherein the control system is further configured to: transform the first set of force values into a first pressure distribution representing local variations in pressure applied over the tactile surface by the first input (Al-Dahle; FIG. 4; paragraph [0059]; force sensor detects an applied force based on the degree of change in capacitance when a force is applied to the device.  When this is transformed / converted into a touch / force image in view of the teachings of Takeuchi, as set forth above with regard to claim 1, this touch / force image would include a force distribution that represents local variations in force applied over the surface using different gradients); 
identify an area of the first input over the tactile surface based on the first set of touch values (Takeuchi; FIG. 4; paragraphs [0026]; touch information such as position / area and force [when combined with Al-Dahle] are determined / detected using the touch-image); and
derive the first force magnitude of the first input from the first pressure distribution based on the area of the first input (Takeuchi; FIG. 4; paragraphs [0026]; touch information such as position and force [when combined with Al-Dahle] are determined / detected using the touch-image).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Al-Dahle and Takeuchi to yield predictable results for at least the reasons set forth above with regard to claim 1.

Allowable Subject Matter
15.	Claims 2 – 4, 6, and 9 – 10 would be allowable if Terminal Disclaimers for the eight related patents are filed and claim 1 is rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
16.	Claims 11 – 16 and 18 would be allowable if Terminal Disclaimers for the eight related patents are filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626